Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:  
In claim 1:
Iine 1, “a device” should be –A device--;
lines 1-2, delete (hereinafter, device);  reference characters are used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses, and not words.

In claim 3:
Iine 1, “a device” should be –A device--;
lines 1-2, delete (hereinafter, device);  reference characters are used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses, and not words.
On page 3, lines 2 and 10, “a paire of recesses” should be –a pair of recesses--;
lines 4-5, and 12-13, delete (male and female, or males or females);
Line 17, “oftop” should be –of top--.

In claim 5:
Iine 1, “a device” should be –A device--;
reference characters are used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses, and not words.
On page 4, line 29, “a paire of recesses” should be –a pair of recesses--.

	In claim 13, line 3, “alphbate” should be –alphabet--.

	In claims 5-14, “said Regulator, the Regulator, the threaded Regulator” should be –the vertically movable threaded regulator--.  Applicant needs to keep each terminology consistent throughout the claims in order to avoid any confusion.

	In claims 1-14, delete all bold words throughout the claims, and change to a normal type format.
Appropriate corrections are required.  Applicant is advised to check rest of the claims since it is replete with consistent issues as stated above.

Claims 6 and 12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 6 and 12 not been further treated on the merits.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 1, 3, 5, the phrase, “or said cable-like structure with one or without functional structure to pass through,” is indefinite and vague.  What constitutes “without functional structure?”  Is the element useless and/or invisible?
	In claim 12, the phrase, “with functional structure…or without any functional structure or similar structure including but not limited,” is indefinite and vague.  What or which element is considered to be functional structure, without any functional structure, or similar structure?  The claim doesn’t make any sense or what is being claimed.
In claim 13, line 3, the phrase, “0 to 9 and/or alphabet letters,” is indefinite and vague.  Examiner cannot determine whether the features stated above are inclusive together or exclusive in alternative form.


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1, 3, and 5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2, 4, and 6-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The claims 1, 3, and 5 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 1, 3, 5, including every structural element recited in the 
None of the references of the prior art teach or suggest the elements of the device as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the device in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK

/SANG K KIM/Primary Examiner, Art Unit 3654